Citation Nr: 1102121	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-00 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether an overpayment of disability compensation benefits, in 
the calculated amount of $1,864.80, was properly created.

(The issues of entitlement to additional compensation for a 
dependent spouse, entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, and service 
connection for hepatitis C and entitlement to compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 for hepatitis C 
as a result of treatment at a Department of Veterans Affairs 
medical facility in February 1980, are the subject of a separate 
Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States





ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to July 1976.  He 
also had a period of initial active duty for training in 1973 
that has not been verified, with additional service in the 
Missouri Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 decision by the Department of Veterans 
Affairs (VA) Debt Management Center (DMC), St. Paul, Minnesota.

In addition to a challenge to the validity of the debt, the 
Veteran asked for a waiver of his indebtedness by way of a letter 
dated in August 2007.  Thus, the issue of waiver of the Veteran's 
overpayment has been raised by the record, but it does not appear 
that it has been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over the issue and it is referred to the AOJ for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran was granted service connection for two left knee 
disabilities in September 2005.  His combined disability rating 
was 30 percent with an effective date of November 18, 2003.  He 
was awarded retroactive disability compensation.

During the course of the appeal involving the other issues noted 
on the Title page, evidence was developed that showed the Veteran 
had been incarcerated for more than 60 days in 2005.  The RO took 
action to reduce the Veteran's compensation for the period of 
incarceration after the 61st day in May 2007.  See 38 C.F.R. 
§ 3.665 (2010).

The issue involving the Veteran's incarceration also resulted in 
an overpayment being created because he received more 
compensation than allowed for by law for that period.  The 
Veteran was notified of the amount of the overpayment, $1,864.80, 
in June 2007.

The Veteran submitted a notice of disagreement (NOD) with the 
validity of the debt in June 2007.  He asked that the basis for 
the overpayment be clarified.  The RO acknowledged the Veteran's 
NOD by way of a letter dated July 30, 2007.  The letter 
specifically cited to VA's notice of overpayment as the issue 
involved.

The Veteran's is NOD is timely.  38 C.F.R. §§ 20.201, 20.302 
(2010).  He must therefore be issued a SOC in response to his 
timely NOD.  See Manlincon v. West, 12 Vet. App. 328 (1999).  An 
SOC must be issued on the issue involving whether an overpayment 
of disability compensation benefits, in the calculated amount of 
$1,864.80, was properly created unless the Veteran's claim is 
resolved, such as by a complete grant of benefits sought, or 
withdrawal of the NOD.

The remanding of this issue must not be read as an acceptance of 
jurisdiction over the same by the Board.  The Board may only 
exercise jurisdiction over an issue after an appellant has filed 
both a timely NOD to a decision denying the benefit sought and a 
timely substantive appeal after issuance of a SOC.  38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The RO 
should return the issue to the Board only if the Veteran perfects 
his appeal in accordance with the provisions of 38 U.S.C.A. § 
7105.

Accordingly, the case is REMANDED for the following action:

The RO must issue a SOC addressing the 
issue of whether an overpayment of 
disability compensation benefits, in 
the calculated amount of $1,864.80, 
was properly created.  The Veteran 
must be advised of the time limit in 
which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  If, 
and only if, the appeal is timely 
perfected, the issue should be 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


